                Case 20-10755-BLS       Doc 487    Filed 08/03/20    Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

 In re:                                       )
                                              )
 RAVN AIR GROUP, INC., et al.,                )
                                              )   Chapter 11
           Debtors.                           )   Case No. 20-10755-BLS
                                              )   (Jointly Administered)

                        STATEMENT OF STATE OF ALASKA
                      REGARDING PART 121 AUCTION RESULTS

          The State of Alaska, Department of Transportation and Public Facilities (“State”

or “DOT”) files this statement in limited support of Wexford Capital/Alaska Seaplane’s

submission regarding their bid position.

          The State looks forward to working with the court-approved successful bidders

that obtain regulatory approval from the FAA. In fact, DOT staff have begun working

with numerous designated successful bidders. The State is also concerned with safe air

transportation, with the Alaska market challenged by poor weather and remote locations.

History demonstrates that experience operating in Alaska is extremely valuable.

          It was the State’s observation that, as generally described by Wexford in its

pleading (particularly paragraphs 4 and 5) that the sale of the Part 121 “going concern

assets” was, at a minimum, less transparent than the sale of the other Ravn assets.

The State is concerned that all bidders were not given a full opportunity to participate in a

transparent auction process.

          The State encourages the Court to carefully scrutinize the auction process to

ensure that the bankruptcy estate receives the highest overall bid, and that the court
             Case 20-10755-BLS        Doc 487    Filed 08/03/20    Page 2 of 3




examine the auction process to make sure all bidders were given a full opportunity to

participate in a transparent auction. This careful examination of the auction results will

increase the confidence of Alaska’s traveling public, many of whom rely almost

exclusively on rural air transportation that Ravn’s successor(s) will provide.

       DATED August 3, 2020.


                                           KEVIN G. CLARKSON
                                           ATTORNEY GENERAL


                                           By:    /s/ Robert H. Schmidt
                                                  Robert H. Schmidt
                                                  Pro Hac Vice (Pending)
                                                  Alaska Bar No. 9909048
                                                  1031 West 4th Avenue, Suite 200
                                                  Anchorage, AK 99501
                                                  Telephone: (907) 269-5100
                                                  Facsimile: (907) 276-3697
                                                  Email: rob.schmidt@alaska.gov




In re RAVN Air Group, Inc., et al.                              Case No. 20-10755 (BLS)
Statement of State of Alaska Re Part 121 Auction Results                     Page 2 of 3
            Case 20-10755-BLS      Doc 487    Filed 08/03/20   Page 3 of 3




                                 Certificate of Service

        I certify that on August 3, 2020 the foregoing STATEMENT OF STATE OF
ALASKA REGARDING PART 121 AUCTION RESULTS was served electronically on
all parties listed on the Case Management/Electronic Filing System.


/s/ Robert H. Schmidt
Robert H. Schmidt




In re RAVN Air Group, Inc., et al.                         Case No. 20-10755 (BLS)
Statement of State of Alaska Re Part 121 Auction Results                Page 3 of 3
